FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 9, 2021

                                     No. 04-21-00435-CV

           IN THE ESTATE OF RICARDO LEAL MARTINEZ, DECEASED,

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2016PC1266
                        Honorable Veronica Vasquez, Judge Presiding


                                        ORDER
        On October 21, 2021, appellee filed a motion to dismiss this appeal for want of
jurisdiction. Appellants had ten days to respond before we could hear or determine the motion,
pursuant to Rule 10.3 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 10.3(a).
Appellants did not respond within ten days and have not responded to date. Appellants may file a
response to appellee’s motion on or before November 19, 2021.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court